.— Decree of the Surrogate’s Court of Rockland county, in so far as it rejects and disallows the claim of the petitioner, reversed on the law and the facts, and the claim of the petitioner for services rendered to the testator allowed at the sum of $5,400, less legacy of $600, making a net amount of $4,800. The claim was established by a fair, preponderance of the evidence, which is ah that is required in this as in similar actions, and should have been allowed. (Matter of Grismer, 225 App. Div. 804.) Lazansky, P. J., Rich, Hagarty, Carswell and Seudder, JJ., concur.